



Exhibit 10.5
EVELO BIOSCIENCES, INC.
EXECUTIVE SEVERANCE PLAN


I.
PURPOSE



The purpose of this Evelo Biosciences, Inc. Executive Severance Plan (the
“Plan”) is to encourage certain employees of Evelo Biosciences, Inc. (the
“Company”) to remain in the employ of the Company by providing severance
protections to such employees in the event their employment is terminated under
the circumstances described in this Plan.
II.
DEFINITIONS



For purposes of this Plan, the following terms shall have the meanings set forth
below:
1.“Administrator” means the Committee, or any committee designated by the Board
to administer the Plan.


2.“Affiliate” means with respect to any person or entity, any other person or
entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity. For purposes of this definition, “control,” when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
3.“Base Salary” means, with respect to any Participant, the Participant’s base
salary at the rate in effect on the Participant’s Termination Date.


4.“Board” means the Board of Directors of the Company.


5.“Cause” for this Plan only means any one or more of the following actions: (i)
the Participant’s material breach of the terms and conditions of any agreement
with the Company; (ii) the Participant’s willful, malfeasant, dishonest or
reckless conduct, in each case, that relates to the Company and causes the
Company material harm or damage; (iii) the Participant’s commission of an act of
fraud, theft, misappropriation or embezzlement, or conviction, or pleading nolo
contendere to a felony or any other crime involving moral turpitude, (iv) the
Participant’s failure to substantially perform the Participant’s duties or
comply with a lawful directive of the Board or the Company’s Chief Executive
Officer, (v) the Participant’s commission any felony or crime involving moral
turpitude or (vi) the Participant’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s or any of its
Affiliates’ premises or while performing duties and responsibilities for the
Company or its Affiliate.


6.“Change in Control” means a “Change in Control” as defined in the Company’s
2018 Incentive Award Plan. Notwithstanding the foregoing, if a Change in Control
constitutes a payment event with respect to any amount payable hereunder which
constitutes or provides for the deferral of compensation and is subject to
Section 409A, the transaction or event with respect to such amount must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.


7.“CIC Severance Multiplier” means the number set forth opposite such
Participant’s Employment Level under the heading “CIC Severance Multiplier” on
Schedule A.


8.“CIC Severance Period” means the period of time set forth opposite such
Participant’s Employment Level under the heading “CIC Severance Period” on
Schedule A.


9.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.


10.“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto, and the regulations promulgated thereunder, as
in effect from time to time.


11.“Committee” means the Compensation Committee of the Board.


12.“Disability” means, at any time the Company or any of its Affiliates sponsors
a long-term disability plan for the Company’s employees, “disability” as defined
in such long-term disability plan for the purpose of determining a participant’s
eligibility for benefits, provided, however, if the long-term disability plan
contains multiple definitions of disability, “Disability”





--------------------------------------------------------------------------------





shall refer to that definition of disability which, if a Participant qualified
for such disability benefits, would provide coverage for the longest period of
time. The determination of whether the Participant has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan. At any time the Company does not sponsor a
long-term disability plan for its employees, “Disability” shall mean the
Participant’s inability to perform, with or without reasonable accommodation,
the essential functions of the Participant’s positions for a total of three
months during any six-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by the Company or its
insurers. Any refusal by the Participant to submit to a medical examination for
the purpose of determining Disability shall be deemed to constitute conclusive
evidence of the Participant’s Disability.


13.“Employment Level” means, with respect to any Participant, the Participant’s
employment level within the Company as in effect at the time of the
Participant’s Qualifying Termination.


14.“Good Reason” means the Participant has complied with the Good Reason Process
following the occurrence of any of the following actions undertaken by the
Company without the Participant’s express written consent: (i) the material
diminution in the Participant’s responsibilities, authority and function; (ii) a
material reduction in Participant’s base salary or annual bonus opportunity
(which reduction shall be disregarded when determining the amount of payments
due following a termination of employment for Good Reason); or (iii) a
requirement by the Company that the Participant relocate the Participant’s
principal location of employment to a location that is more than fifty (50)
miles from the Participant’s principal work location immediately prior to such
relocation.


15.“Good Reason Process” means that (i) the Participant has reasonably
determined in good faith that a Good Reason condition has occurred; (ii) the
Participant has notified the Company in writing of the first occurrence of the
Good Reason condition within thirty (30) days of the first occurrence of such
condition; (iii) the Participant has provided the Company a period of not less
than thirty (30) days following such notice (the “Cure Period”) to remedy the
condition following which Cure Period the Good Reason condition continues to
exist; and (iv) the Participant terminates the Participant’s employment within
thirty (30) days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.


16.“Qualifying Termination” means, with respect to any Participant, a
termination by the Company or its Affiliates of the Participant’s employment
without Cause or a resignation by the Participant for Good Reason.


17.“Restrictive Covenant Agreement” means the Employee Proprietary Information
and Inventions Assignment Agreement entered, or to be entered, into between the
Company and a Participant in a form satisfactory to the Company, which, except
for Participants residing in California, includes a non-competition restriction
for 12 months following Participant’s Termination Date.
18.“Section 409A” means Section 409A of the Code.


19.“Severance Period” means the period of time set forth opposite such
Participant’s Employment Level under the heading “Severance Period” on Schedule
A.


20.“Successor” means any employer (whether or not the employer is an Affiliate
of the Company) which acquires (through merger, consolidation, reorganization,
transfer, sublease, assignment or otherwise) all or substantially all of the
business or assets of the Company or of a division or business of the Company.


21.“Target Bonus Amount” means a Participant’s target annual bonus amount, if
any, in effect at the time of Participant’s Qualifying Termination.


22.“Termination Date” means the date on which the termination of a Participant’s
employment, in accordance with the terms of this Plan, is effective.


III.
Eligibility



The participants in this Plan (“Participants”) are all regular U.S. full-time
employees of the Company or its subsidiaries at the Employment Level of Vice
President or above who are not otherwise entitled to severance payments or
benefits under applicable law or any binding contract, agreement or arrangement
with the Company or its Affiliates





--------------------------------------------------------------------------------





IV.
Severance Benefits



Qualifying Termination Generally
If a Participant has a Qualifying Termination that does not occur on the date of
or within 12 months following a Change in Control, then subject to Sections V,
VI, VII and VIII, the Participant will be entitled to receive the following
payments and benefits:
1.Continued payment of the Participant’s Base Salary in accordance with the
Company’s ordinary payroll practices for the duration of the Severance Period


2.If the Participant properly elects to receive continued coverage under the
Company’s group health plans pursuant to COBRA, direct payment of or
reimbursement to the Participant for a portion of the Participant’s COBRA
premiums at the Company’s normal rate of contribution for employees for the
Participant’s (and the Participant’s covered dependents’) coverage at the level
in effective immediately prior to the Participant’s termination for the period
commencing on the Participant’s Termination Date and ending on the earliest of
(a) the final day of the Severance Period, (b) the date the Participant and/or
the Participant’s covered dependents become no longer eligible for COBRA and (c)
the date the Participant becomes eligible to receive comparable healthcare
coverage from a subsequent employer (and the Participant agrees to promptly
notify the Company of such eligibility). Notwithstanding the foregoing, if the
Company determines that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act) or incurring an excise tax, the Company
shall in lieu thereof pay to the Participant taxable monthly payments in an
amount equal to the portion of the healthcare premiums that the Company paid for
the Participant’s and the Participant’s covered dependents’ group health care
coverage for the month in which the Participant’s termination occurred, which
payments shall be made regardless of whether the Participant elects COBRA
continuation coverage and will commence in the month following the month in
which the Termination Date occurs and will end on the earliest of (i) the end of
the Severance Period, (ii) the date that the Participant and/or the
Participant’s covered dependents become no longer eligible for COBRA and (iii)
the date the Participant becomes eligible to receive comparable healthcare
coverage from a subsequent employer (and the Participant agrees to promptly
notify the Company of such eligibility); and


3.Payment to the Participant of any earned but unpaid Base Salary and any other
amounts or benefits, including accrued paid time off to the extent payable upon
termination pursuant to the Company’s policies, under the Company’s employee
benefit plans, programs or arrangements to which the Participant is entitled
pursuant to the terms of such plans, programs or arrangements or applicable law,
payable in accordance with the terms of such plans, programs or arrangements or
as otherwise required by applicable law (collectively, the “Accrued Rights”).


Qualifying Termination in Connection with a Change in Control
If a Participant has a Qualifying Termination that occurs on the date of or
within 12 months following a Change in Control, then subject to Sections V, VI,
VII and VIII, the Participant shall be entitled to receive the following
payments and benefits:
1.An amount in cash equal to the CIC Severance Multiplier times the sum of (A)
the Participant’s annual Base Salary and (B) the Participant’s Target Bonus
Amount, payable in substantially equal installments in accordance with the
Company’s ordinary payroll practices for the duration of the CIC Severance
Period;


2.If the Participant properly elects to receive continued coverage under the
Company’s group health plans pursuant to COBRA, direct payment of or
reimbursement to the Participant for a portion of the Participant’s COBRA
premiums at the Company’s normal rate of contribution for employees for the
Participant’s (and the Participant’s covered dependents’) coverage at the level
in effective immediately prior to the Participant’s termination for the period
commencing on the Participant’s Termination Date and ending on the earliest of
(a) the end of the CIC Severance Period, (b) the date the Participant and/or the
Participant’s covered dependents become no longer eligible for COBRA, and (c)
the date the Participant becomes eligible to receive comparable healthcare
coverage from a subsequent employer (and the Participant agrees to promptly
notify the Company of such eligibility). Notwithstanding the foregoing, if the
Company determines that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act) or incurring an excise tax, the Company
shall in lieu thereof pay to the Participant taxable monthly payments in an
amount equal to the portion of the healthcare premiums that the Company paid for
the Participant’s and the Participant’s covered dependents’ group health care
coverage for the month in which the Participant’s termination occurred, which
payments shall be made regardless of whether the Participant elects COBRA
continuation coverage and will commence in the month following the month in
which the Termination Date occurs and will end on the earliest of (i) the end of
the CIC Severance Period, (ii) the date that the Participant and/or the
Participant’s covered dependents become no longer eligible for COBRA and (iii)
the date the Participant becomes eligible to receive comparable healthcare
coverage from a subsequent employer (and the Participant agrees to promptly
notify the Company of such eligibility),





--------------------------------------------------------------------------------





3.The Participant’s Accrued Rights; and


4.All unvested equity or equity-based awards under any Company equity
compensation plans that vest solely based upon the passage of time shall
immediately become 100% vested (for the avoidance of doubt, with any such awards
that vest in whole or in part based upon the attainment of performance vesting
conditions being governed by the terms of the applicable award agreement).


V.
Release of Claims; RESTRICTIVE COVENANT AGREEMENT



Notwithstanding any provision of this Plan to the contrary, any payments and
benefits provided to a Participant under this Plan, other than the Accrued
Rights, shall be subject to and contingent upon the Participant’s execution and
delivery following the Termination Date of a separation agreement in a form
provided by and satisfactory to the Company which form will include, among other
standard provisions, a complete release of all claims (that becomes effective
and irrevocable within sixty (60) days following the Termination Date), and
covenants of non-disparagement, confidentiality and cooperation by the
Participant. In addition, Participant shall be required at the option of the
Company, either to (i) affirm the Participant’s covenants and obligations under
an existing Restrictive Covenant Agreement or (ii) execute a new agreement
incorporating substantially the same terms and conditions as the existing
Restrictive Covenant Agreement, and in each case to deliver the same no later
than the time at which Participant delivers the separation agreement.
VI.
Other Terminations



If a Participant’s employment is terminated in any circumstance other than a
Qualifying Termination (including as a result of Participant’s death or
Disability), the Participant will not be entitled to any compensation or
benefits under this Plan.
VII.
Offers of Employment



The Participant shall not be entitled to any compensation or benefits under this
Plan if the Participant rejects or fails to accept a written offer of employment
from a Successor or from any Affiliate of the Company made on or before his or
her Termination Date that is for substantially comparable employment.
VIII.
Tax Matters



Withholding
The Company may deduct and withhold from any amounts payable under this Plan
such federal, state, local, foreign or other taxes as are required to be
withheld pursuant to any applicable law or regulation.
Non-Qualified Deferred Compensation
The payments and benefits under this Plan are intended to comply with or be
exempt from Section 409A and, accordingly, to the maximum extent permitted, this
Plan shall be interpreted to be in compliance therewith. Notwithstanding any
provision of this Plan to the contrary, in the event that the Administrator
determines that any amounts payable hereunder will be immediately taxable to any
Participant under Section 409A, the Administrator may (without any obligation to
do so or to indemnify the Participant for failure to do so) (A) adopt such
amendments to this Plan or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
to be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Plan, to preserve the economic benefits of this Plan
and to avoid less favorable accounting or tax consequences for the Company
and/or (B) take such other actions it determines to be necessary or appropriate
to exempt the amounts payable hereunder from Section 409A or to comply with the
requirements of Section 409A and thereby avoid the application of penalty taxes
thereunder.
Notwithstanding any provision of this Plan to the contrary, no termination or
other similar payments and benefits under this Plan will be payable to a
Participant unless the Participant’s termination of employment constitutes a
“separation from service” within the meaning of Section 409A (a “Separation from
Service”) and, except as provided below or if the Administrator otherwise
determines, any payments or benefits payable to the Participant under this Plan
will not be paid, or, in the case of installments, will not commence payment,
until the first ordinary payroll date that occurs at least days following the
Participant’s Separation from Service (the “First Payment Date”). Any
installment payments that would have been made to a Participant during the
60-day period immediately following the Participant’s Separation from Service
but for the preceding sentence will be paid to the Participant on the First
Payment Date and the remaining payments will be made as provided in this Plan.





--------------------------------------------------------------------------------





Notwithstanding any provision of this Plan to the contrary, if a Participant is
deemed by the Company at the time of the Participant’s Separation from Service
to be a “specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which the Participant is entitled
under this Plan is required in order to avoid a prohibited distribution under
Section 409A, such portion of the Participant’s benefits will not be provided to
the Participant prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Participant’s Separation from Service or
(ii) the date of the Participant’s death. Upon the first ordinary payroll date
following the expiration of the applicable Section 409A period, all payments and
benefits deferred pursuant to the preceding sentence will be paid in a lump sum
to a Participant (or the Participant’s estate), and any remaining payments due
to the Participant under this Plan will be paid as otherwise provided herein.
A Participant’s right to receive any installment payments under this Plan shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.
Potential Reduction of Certain “Parachute Payments”
1.Notwithstanding any other provisions of this Plan or any Company equity plan
or agreement, in the event that any payment or benefit by the Company or
otherwise to or for the benefit of a Participant, whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise
(all such payments and benefits, including the payments and benefits under
Section IV of the Plan, being hereinafter referred to as the “Total Payments”),
would be subject (in whole or in part) to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced (in the
order provided in subsection 2 below) to the minimum extent necessary to avoid
the imposition of the Excise Tax on the Total Payments, but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which the Participant would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).


2.The Total Payments shall be reduced in the following order: (i) reduction on a
pro-rata basis of any cash severance payments that are exempt from Section 409A,
(ii) reduction on a pro-rata basis of any non-cash severance payments or
benefits that are exempt from Section 409A, (iii) reduction on a pro-rata basis
of any other payments or benefits that are exempt from Section 409A, and (iv)
reduction of any payments or benefits otherwise payable to the Participant on a
pro-rata basis or such other manner that complies with Section 409A; provided,
in case of clauses (ii), (iii) and (iv), that reduction of any payments
attributable to the acceleration of vesting of Company equity awards shall be
first applied to Company equity awards that would otherwise vest last in time.


3.All determinations regarding the application of Sections VIII.1-4 shall be
made by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax selected by the Company (the “Independent Advisors”). For purposes of
determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (i) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (ii) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation. The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.


4.In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of Sections
VIII.1-4, the excess amount shall be returned promptly by the Participant to the
Company.


IX.
Duration; Termination; Amendment; Modification



This Plan shall become effective on consummation of the Company’s initial public
offering of stock pursuant to an effective registration statement filed under
the Securities Act of 1933, as amended (the “Effective Date”). The Board or the
Administrator may amend, modify or terminate this Plan at any time; provided
that, except as otherwise provided in Section VIII:





--------------------------------------------------------------------------------





1.No amendment, modification or termination may affect any right of any
Participant to claim benefits under this Plan as in effect prior to such
amendment, modification or termination with respect to a Termination Date that
occurs prior to the date of such amendment, modification or termination; and


2.During the 12 months following a Change in Control, this Plan may not be
amended or modified in any manner that decreases the payments or benefits
payable to any Participant or otherwise adversely affects any Participant’s
economic rights or terminated.


X.
Relation to Other Plans



Nothing in this Plan will prevent or limit a Participant’s continuing or future
participation in any plan, practice, policy or program provided by the Company
or any Affiliate thereof for which the Participant may qualify, nor will
anything in this Plan limit or otherwise affect any rights the Participant may
have under any contract or agreement with the Company or any Affiliate thereof.
Vested benefits and other amounts a Participant is otherwise entitled to receive
under any incentive compensation (including any equity award agreement),
deferred compensation, retirement, pension or other plan, practice, policy or
program of, or any contract or agreement with, the Company or any Affiliate
thereof shall be payable in accordance with the terms of each such plan,
practice, policy, program, contract or agreement, as the case may be.
XI.
Notices



All notices or other communications required or permitted by this Plan will be
made in writing and all such notices or communications will be deemed to have
been duly given when delivered or (unless otherwise specified) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company:
Evelo Biosciences, Inc.

620 Memorial Drive
Cambridge, MA 02139
Attention: General Counsel


If to the Participant:
The Participant’s last known address as set forth in the Company’s records.

XII.
Administration



This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is governed by ERISA and, to the extent applicable, the
laws of the Commonwealth of Massachusetts, without regard to the conflicts of
laws principles that would result in the applicable of the laws of another
jurisdiction.
This document constitutes the official plan document and the required summary
plan description under ERISA.
The Plan will be interpreted in accordance with its terms and their intended
meanings. However, the Administrator and all Plan fiduciaries will have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion they deem to be appropriate in their reasonable discretion,
and to make any findings of fact needed in the administration of the Plan. The
validity of any such interpretation, construction, decision, or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly arbitrary or capricious. All
determinations by the Administrator will be final and conclusive upon all
persons and be given the maximum possible deference allowed by law. The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. If, due to errors in drafting, any Plan provision does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Administrator in its
reasonable discretion, the provision shall be considered ambiguous and shall be
interpreted by the Administrator and all Plan fiduciaries in a fashion
consistent with its intent, as determined in the reasonable discretion of the
Administrator. The Administrator shall amend the Plan retroactively to cure any
such ambiguity.
Source of Benefits
The Plan is unfunded, and all severance benefits will be paid from the general
assets of the Company or its successor. No contributions are required under the
Plan.





--------------------------------------------------------------------------------





Claims Procedure
If an individual believes that the individual has been incorrectly denied a
benefit or is entitled to a greater benefit than the benefit received under the
Plan the individual or his or her duly authorized representative (a “Claimant”)
who wishes to assert a claim for benefits under this Plan may file a signed
written application for benefits at the following address:
Evelo Biosciences, Inc.
620 Memorial Drive
Cambridge, MA 02139
Attention: General Counsel


The application for benefits must identify the Plan benefits claimed and the
facts and circumstances which the Claimant believes entitle him or her to those
benefits. If the Claimant did not receive a Release (or received one providing
for benefits in an amount less than the amount the Participant believes is due),
his or her claim must be filed within 180 days after the date of the termination
of employment on which the claim is based. In all other cases, the claim must be
filed no later than 180 days after the date on which payment of benefits under
this Plan were discontinued or reduced.


The Administrator will notify the Claimant of its decision within 90 days after
its receipt of the claim or, if special circumstances exist, within 180 days
after its receipt of the claim (provided that written notice of the need and
reason for the extension is provided to the Claimant within the initial 90-day
period). If a claim is denied (in whole or in part), the Claimant will be
provided a written notice of claim denial that will give specific reasons for
the denial; identify the specific Plan provision involved; describe any
additional materials or information needed for the Claimant to perfect his or
her claim; and explain why the materials or information are necessary. The
notice of claim denial will also provide an explanation of the appeals
procedure. The Claimant is entitled to see all documents, records and other
information that affect his or her claim. Free copies of such documents, records
or other information will be provided to the Claimant, provided that the
Claimant requests the copies in writing to the above address within 60 days
after receiving the notice of claim denial.


Appeals Procedure
If a Claimant receives a notice of claim denial and he or she disagrees with the
decision, the Claimant is entitled to appeal and have the denial of the claim
reviewed. Any appeal must be made in writing to the Administrator within 60 days
after the Claimant’s receipt of the notice of claim denial, and should be sent
to the following address:
Evelo Biosciences, Inc.
620 Memorial Drive
Cambridge, MA 02139
Attention: General Counsel
The Claimant must be provided the opportunity to submit written comments,
documents, records, and other information that affect his or her claim. The
Administrator’s review of the claim must take into account all such information
submitted, regardless of whether such information was submitted or considered in
the initial claim denial.
The Administrator must evaluate and decide the appeal within 60 days after
receipt of the appeal, or, if special circumstances exist, within 120 days after
receipt of the appeal (provided that written notice of the need and reason for
the extension is provided to the Claimant within the initial 60-day period). The
Administrator must provide a written decision on the appeal. If the appeal is
denied, the decision must state the reason(s) for the decision and any
applicable Plan provision or other material on which it is based. The decision
must also include a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information that affect his or her claim
The Administrator has full authority and discretion to decide claims and
appeals, including to construe, interpret and apply the terms of the Plan, to
determine all questions concerning eligibility for and entitlement to benefits
under this Plan. The Administrator’s decisions are final and binding.
The Claims Procedure and Appeals Procedure described in this Section must be
exhausted before commencing any legal action. Furthermore, any legal action
asserting a claim of entitlement to benefits under this Plan must be commenced
within 180 days after the date on which the Administrator issues its decision on
the Claimant’s appeal. Failure to commence a legal action within that 180-day
period, or failure to submit a timely claim and timely appeal under the
procedures described above, will result in the loss of any otherwise existing
right to contested Plan benefits, unless the Administrator determines in its
discretion that extenuating circumstances require a different result.





--------------------------------------------------------------------------------





Assistance with Questions
Claimants with questions about this Plan should contact the Administrator.
Claimants with questions about this statement or about his or her rights under
ERISA, or in need of assistance in obtaining documents from the Administrator
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. A Participant may also obtain certain publications about
his or her rights or responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration at 1-866-444-EBSA
(3272).
If a Participant must take legal action for any reason regarding his or her Plan
benefits, legal process may be served on the Administrator in care of:


Evelo Biosciences, Inc.
620 Memorial Drive
Cambridge, MA 02139
Attention: General Counsel
If a Participant has any questions about this Plan, the Participant may contact
the Company’s human resources department.
Rights under ERISA
Participants in this Plan are entitled to certain rights and protections under
ERISA. ERISA provides that all Participants shall be entitled to the following:
1.A Participant can examine, without charge, at the Administrator’s office and
at other specified locations, such as worksites, all documents governing this
Plan and a copy of the latest annual report (Form 5500 Series) filed by this
Plan with the U.S. Department of Labor and available at the Employee Benefits
Security Administration. This Plan also constitutes the official Plan document
governing benefits; therefore, there are no other Plan documents that govern a
Participant’s benefits.


2.A Participant can obtain, upon written request to the Administrator, copies of
documents governing the operation of the Plan, and copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The
Administrator may make a reasonable charge for the copies.


3.The Administrator is required by law to furnish each Participant with a copy
of the summary of the Plan’s annual financial report.


4.In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate this Plan, called “fiduciaries” of this Plan, have a duty to
do so prudently and in the interest of Participants and beneficiaries. No one,
including an employer, may fire a Participant or otherwise discriminate against
a Participant in any way to prevent such Participant from obtaining a Plan
benefit or exercising his or her rights under ERISA.


5.If a Participant’s claim for a benefit under this Plan is denied or ignored,
in whole or in part, he or she has a right to know why the claim was denied or
ignored, to obtain copies of documents relating to the decision without charge,
and to appeal any denial, all within certain time schedules.


6.Under ERISA, there are steps a Participant can take to enforce the above
rights. For instance, if a Participant requests a copy of Plan documents or the
latest annual report from the Plan and does not receive it within 30 days, such
Participant may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and pay such Participant up
to $110 a day until the Participant receives the materials, unless the materials
were not sent because of reasons beyond the control of the Administrator.


7.If a Participant has a claim for benefits that is denied or ignored, in whole
or in part, such Participant may file suit in a state or federal court.


8.If it should happen that Plan fiduciaries misuse the Plan’s money, or if a
Participant is discriminated against for asserting the Participant’s rights,
such Participant may seek assistance from the U.S. Department of Labor or may
file suit in a federal court. The court will decide who should pay court costs
and legal fees. If the Participant is successful, the court may order





--------------------------------------------------------------------------------





the person such Participant has sued to pay these costs and fees. If the
Participant loses, the court may order the Participant to pay these costs and
fees if, for example, it finds that the Participant’s claim is frivolous.


Additional Plan Information
Name of Plan:
Evelo Biosciences, Inc. Executive Severance Plan
Sponsor:
Evelo Biosciences, Inc.
620 Memorial Drive
Cambridge, MA 02139
Plan Administrator:
The Administrator is the Plan administrator. The business address and telephone
number of the Administrator are: Evelo Biosciences, Inc., 620 Memorial Drive,
Cambridge, MA 02139; Tel: (617) 577-0300.
Employer Identification Number:
46-5594527
Plan number
501
Plan Year:
Calendar year
Plan Costs:
The costs of the Plan are paid by the Company
Type of Administration:
Self-administration by the Administrator



* * * * *


Schedule A
Employment Level
Severance Period
CIC Severance Multiplier
CIC Severance Period
C-Suite Executive or Senior Vice President
9 months following the Termination Date
1
12 months following the Termination Date
Vice President
6 months following the Termination Date
0.75
9 months following the Termination date








